On Petition to Rehear.
AVERY, J.
The opinion of the Western Division of this Court, in the above styled case, was filed on December 7, 1954, this case having been heard by the Western Division sitting at Knoxville, Tennessee.
On December 17, 1954, the original plaintiffs-in-error filed a motion to rehear, and the only matter called to the attention of this Court by said petitioners not determined, or disposed of by proper order or reference in the original opinion, is that this Court failed to refer to or dispose of a motion filed by plaintiffs-in-error prior to the hearing of this case in this Court, whereby they sought to have this Court enter an order in this case disallowing the cost of the transcript from the court below to the clerk of said court, in the amount of $97.50.
In the motion of plaintiffs-in-error attention is directed to Section 10060 of the Code of Tennessee which requires the clerk of the lower court, when a cause is taken by appeal in the nature of Writ-In-Error, to the Supreme Court or to the Court of Appeals to make out and transmit by mail to the clerk of the appellate court a transcript of the record within 40 days after the entry of the appeal, unless the entry has been made within 40 days of the regular term of the appellate court, or during such term, and in that event the record to be made up and transmitted forthwith, the provisions of which statute are *112supplemented by Eule 6 of this Court, and which rule is as follows:
“All transcripts of records from trial courts, upon appeal, or appeals in the nature of a writ-of-error, for this court, shall be made and filed with the clerk of this court for the proper division as soon as possible; and in all cases within 40 days.”
The Supreme Court has provided a further remedy to correct such situations as appear in the instant case by adopting Eule 7 of that Court, and which rule is as follows:
“When a clerk of any court shall fail to make out and file with the clerk of this court a transcript of the record in any cause in which an appeal has been perfected to this court, in the time, manner and form prescribed by the foregoing rules and the law, in the absence of good cause for such failure, or shall make and certify an imperfect transcript, or shall include therein papers’ not required, or papers prohibited by these rules, his fees for the transcript will be disallowed by the clerk of this court, and his entire costs may be disallowed by order in the cause.”
The motion for a new trial was heard on January 5, 1953, overruled, appeal prayed and granted. The entry thereof was made nunc pro tunc on January 12, 1953, and 30 days allowed for the filing of a bill of exceptions. E. 33. Contestants were allowed 30 days additional time in which to file their bill of exceptions on January 28, 1953. E. 257. The bill of exceptions is dated February 26,1953. E. 257.
*113The cost of the transcript as shown by the Bill of Cost filed by the record is shown on R. page 264, and is $97.50. ” The Clerk of the lower conrt was W. B. Henson, and his certificate to the correctness of the Bill of Cost is dated September 3, 1953. His certificate to the entire transcript is likewise dated on September 3, 1953. No reason is assigned why the record was not forwarded to the Conrt of Appeals at Knoxville so as to have reached it long before the 26th day of December, 1953.
However this may be, the motion does not seek to have the entire cost of the Clerk disallowed. It only seeks to have the cost of the transcript disallowed. Snch failure of diligence on the part of the Clerk is to be regretted, bnt this Conrt evidently for some good reason has not seen proper to adopt a rnle similar to the aforesaid Rule 7 of our Supreme Conrt.
Having remanded this case for a new trial, and having provided for an equal division of the cost of this cause in this Conrt between the respective parties, and there appearing no malicious act on the part of the Clerk, though seemingly inexcusable, this Court will not grant the motion to strike the Clerk’s cost for preparing the transcript. See Lacy v. Rymer, 28 Tenn. App. 180, 187 S. W. (2d) 653-654.
In the contestants’ petition to rehear it is again insisted, as was done in the Assignments of Error and Argument thereon, that there is no evidence to support the verdict of the jury in that there is no proof that the testator Thatch ever signified to attesting witnesses that the instrument was his will as required by Section 8098.4 of the Code, construed in the case of Lawrence v. Lawrence, 35 Tenn. App. 648, 250 S. W. (2d) 781, and that *114the proof in the instant case does not measure up in the standards as set in the case of Miller v. Thasher, 36 Tenn. App. 88, 251 S. W. (2d) 446.
We said in our original opinion, at page 15 [292 S. W. (2d) 540], that:
“ Contestants have relied upon the recent case of Lawrence v. Lawrence, 35 Tenn. App. 648, 250 S. W. (2d) 781 to support their contention that the will was not executed in accord with the provisions of Chapter 125, sec. 4 of the Acts of 1941, Sections 8098.1-8098.8, 1950 Code Supplement which deals strictly with the legal execution of a will. In our view of the case we cannot, nor is it necessary at this time, to determine whether the will was legally executed as required by law.”
Had we taken any other position in that particular regard we would have been required to measure the proof in this case by the rules laid down in' the case of Miller v. Thrasher, 36 Tenn. App. 88, 251 S. W. (2d) 446, and applied the rules as there stated to the facts of the instant case, under the “Some Material Evidence Rule”. This we did not feel called upon to do after holding that there had been an abuse of a judicial discretion and error by the trial court in permitting the will to be read to the jury, as evidence and we stated on page 17 of the brief that:
“While we are not satisfied with the proof in this record with respect to the execution of the Will, we are constrained by the facts of this case to hold that there should be a new trial and to sustain to that extent only the Assignment of Error No. 1.”
*115We are also requested to modify the former opinion with respect to the cost of the cause. We carefully considered the disposition of costs and concluded that based upon this record, and the course taken by each party in the Court below justified an equal division of the cost in this court between the contestants and the proponents. We see no reason to change our former position in that regard.
We think all other questions raised by the petition to rehear have been properly disposed of by our original opinion, and with the explanation herein regarding Rule 6 of this Court and Rule 7 of the Supreme Court the petition to rehear is denied, at the cost of plaintiffs-in-error.
Carney, J., concurs.